DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 9, 11-12, 15, 17, 20, 22, 26 28-29, 34, 36-37, 40, 43, 45, and 48 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 36-37, 40, 43, 45, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 36 are rejected as being indefinite. Each of the claims recites a limitation(s) of the blocking oligonucleotide with a sequence of “relative incidence” among two samples. This causes confusion as whether the limitation is intended to describe the structural feature of the oligonucleotides or the composition of the samples.
In the Specification, the concept of  “relative incidence” is defined as:
As used herein, the term "relative incidence" refers to the relative incidence of a nucleotide sequence in a first population of DNA relative to a second population of DNA. The relative incidence can be calculated by dividing (a) the incidence of the nucleotide sequence in the first population, by (b) the incidence of the nucleotide sequence in the second population. The incidence of the nucleotide sequence in each population can be estimated by dividing (a) the amount of DNA (e.g., number of bp) in the population corresponding to the nucleotide sequence (including duplicate 25 copies), by (b) the total amount of DNA (e.g., number of bp) in the population. The relative incidence can be approximated based upon knowledge of whole or partial genome sequences or experimentally. For example, a nucleotide sequence of X bp occurring in Y copies in a genome of G bp would have an incidence of XY/G.
Specification, p. 12

On one hand, the term “relative incidence” appears to describe the relative amount of, say, a wild type sequence (i.e. the first population) relative to a mutant DNA (i.e. the second population), for example in Patent Publication US 20100009355A1 (cited by Applicant, Specification, p. 46), in which the rare mutant DNA is present in a sample with excessive wild type DNA (US 20100009355A1 at p. 1, [0007], for example). In such sense, as far as the blocking oligo has a sequence that is complementary to the wild type sequence, its “relative incidence” is determined by the particular sample. In other words, for any given blocking oligo, its “relative incidence” may vary depending on the sample. In yet another words, if the method is performed with a different sample having a different frequency of the mutant DNA, it does not change or require a different blocking oligo sequence; the change in sample composition does not affect the structure of the blocking oligo.
On the other hand, the claim seems to attempt to define or describe the chemical structure (nucleotide sequence) of a nucleic acid molecule (the blocking oligo) with a number—the “relative incidence” –that is fluidic depending on which sample or samples is used. It is unclear how switching test samples magically alters the sequence of the blocking oligo. In other words, a blocking oligo is fixed, regardless what samples are to be tested; therefore, cannot be defined or described by the “relative incidence”.
Moreover, the term “relative incidence” as defined in the Specification compounds two characteristics—one that is of an intrinsic and fixed feature of a given genome or genomes (i.e. the frequency of which a sequence present in a human genome versus in a bacterial genome), another fluidic and constantly changing depending on the samples (for example the amount of human DNA and bacterial DNA in the urine sample of patient X, which is different from that of patient Y). As discussed above, once a blocking oligonucleotide is made, its sequence or structure cannot alter just because the method is performed on one sample to another. However, to this end, the claim does not make it clear whether the relative incidence is referring the relative occurrence of a sequence in one genome relative to another, or in one population to another. 
Therefore, the claims are deemed indefinite. Dependent claims are included in this rejection for their failure to correct the deficiency above of the base claims.
Claim 43 is further rejected as being indefinite for the recitation of “each of the plurality of blocking oligonucleotides comprises a spacer at the 3' end”. It is unclear whether this limitation is to replace the limitation of claim 36 regarding the cross-linking nucleotide or in addition to the limitation in claim 36 (i.e., further comprising).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, 15, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nadeau et al. (Patent Application Publication No.: US 20150315636A1; Pub. Date: Nov. 5, 2015).
Claim 1 is drawn to a method for enrichment of a population of DNA by amplification of a mixed sample of DNA, comprising contacting the mixed sample of DNA with a plurality of blocking oligonucleotides which specifically bind to a plurality of oligonucleotide sequences in the first population of DNA; and amplifying the mixed sample of DNA; wherein said blocking oligonucleotides suppress amplification of the first population of DNA and thereby enrich the second population of DNA.  
Regarding claim 1, Nadeau disclosed a method comprising providing a biological sample (Claim 1), such sample comprises a mixture of DNA, for example ([0030]); contacting the biological sample with a pair of amplification primers configured to amplify a target amplicon, wherein said amplicon comprises a wild-type target sequence or a variant target sequence (i.e. a first population and a second population); a blocking primer that preferentially hybridizes to the wild type target sequence (i.e. blocking oligonucleotides which specifically bind to a plurality of oligonucleotide sequences in the first population of DNA);  (Claim 1) and wherein hybridization of the blocking primer to the amplicon comprising the variant target sequence creates an extendible species, and wherein hybridization of the blocking primer to the wildtype target sequence creates a non-extendible species (i.e. wherein said blocking oligonucleotides suppress amplification of the first population of DNA) (Claim 2); and the blocker oligonucleotide can tightly bind to a wild type allele in order to suppress amplification of the wild-type allele while amplification of the variant target allele sequence is allowed to occur ([0045], also Fig. 9A and B). Nadeau also stated that the use of the singular includes the plural unless specifically stated otherwise.
Therefore, claim 1 is anticipated by Nadeau.
Regarding claim 3, Nadeau disclosed block oligos of 22 to 27 nucleotides (SEQ ID NO: 19-22, Fig. 8, Example 1) therefore reads on the instantly claimed blocking oligonucleotides comprises a sequence of at least 6, 7, 8, 9 or 10 nucleotides, and/or fewer than 50, 45, 40, 35, 30 or 25 nucleotides.
Regarding claim 11, it should be noted that while the claim attempts to specify a “maximum distance”, it does not specify or require any “minimal distance”. As such, the blocking oligos disclosed in Example 1, Fig. 8 has a distance between any two of them of 1-6 nucleotides, therefore not exceeding the “maximum distance”.
Regarding claim 15, Nadeau disclosed block oligos comprising an aliphatic molecule (e.g. (3-amino-2-hydroxy)-propoxyphosphoryl) bound to the 3' OH that blocks polymerase extension ([0046]).
Regarding claims 22 and 26, Nadeau disclosed the samples derived from human bodily fluids such as blood and urine ([0029]) comprising therefore human DNA.

Therefore, claims 1, 3, 11, 15, 22 and 26 are anticipated by the prior art as discussed above.
Claims 1, 12, and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Terasaki, et al. (Patent Application Publication No.: US 20130177918 A1, 2013).
Regarding claims 1 and 12, Terasaki disclosed a method for inhibiting amplification of a detection region comprising a target site (i.e. suppressing amplification of a first population), comprising the steps of hybridizing to a wild type DNA a clamp probe (i.e. blocker oligonucleotide) comprising a photo-crosslinking nucleotide; and cross-linking the wild type DNA and with the clamp probe by photo-irradiation; amplifying the reaction product and wherein a detection region comprising a target site of the mutated nucleic acid is selectively amplified to detect the presence or absence of the mutated nucleic acid (Claims 1-2) since the blocking (clamp) oligonucleotide suppresses the amplification of the wild type sequence (i.e. the first population). 
Claim 36 is drawn to a plurality of blocking oligonucleotides wherein each blocking nucleotide comprises at least 6-25 consecutive nucleotides that are complementary to a sequence that has a relative incidence within a sample of mammalian DNA compared to a sample of bacterial DNA of at least 2, 3, 4, 5, 6, 7, 8, 9 or 10; and each blocking at least one modified nucleotide that cross-links to a complementary sequence.
It should be noted that claim 36 is an independent claim and it does not depend on the method of claim 1 or any method. It is broadly interpreted as being drawn to an oligonucleotide sequence that 1) has as sequence of more than 6 nucleotides complementary to a mammalian DNA sequence (e.g. human) and has one modified nucleotide that cross-links. As such, Terasaki disclosed cross-linking blocking oligonucleotides (Table 1) that has a sequence complementary to human KRAS gene (but not to bacterial genes, i.e. a relative incidence of more than 10); and has a cross-linking nucleotide.

Conclusion
No claims are allowed.
Claims 1, 3, 11-12, 15, 22, 26, 36-37, 40, 43, 45, and 48 are rejected. Claims 2, 9, 17, 20, 28-29, and 34, are objected to for being dependent on rejected base claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663